MEMORANDUM ***
Hector Bardales, Defendant-Appellant, a resident of California, appeals an order of the district court dismissing this action without granting attorney fees to Bardales. Emilia Duarte, Plaintiff-Appellee, a resident of Mexico, moved for dismissal of this action1 under provisions of Federal Rule *636of Procedure 41. On review, we determine that the order of the district court dismissing the action without allowing attorney fees did not amount to an abuse of discretion.2
Accordingly, we AFFIRM.3

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See prior opinion, Duarte v. Bardales, 526 F.3d 563 (9th Cir.2008).


. Bardales moves that we take judicial notice of an order from the California Court of Appeals staying proceedings pending resolution of the litigation in federal court and a statement from the pro bono attorney for Emilia Duarte submitted to the California Court of Appeals. We grant the motion but note that the exhibits attached to the motion are irrelevant on the present appeal.


. Appellant Bardales requests that the opinion of this court be published. That request is denied.